Citation Nr: 0107192	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from December 1959 to 
December 1963.

By rating decision of May 1964, the RO denied service 
connection for sarcoidosis.  The veteran was notified of the 
denial by letter of June 1964.  He did not appeal and the 
decision became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
sarcoidosis.


FINDINGS OF FACT

1.  In May 1964, the RO denied service connection for 
sarcoidosis; although notified of the denial in June 1964, 
the veteran did not file an appeal.

2.  New evidence received since the May 1964 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for sarcoidosis.


CONCLUSIONS OF LAW

1.  The RO's May 1964 denial of service connection for 
sarcoidosis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The veteran's claim of entitlement to service connection 
for sarcoidosis has not been reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he should be service-connected for 
sarcoidosis.  Historically, the Board notes that by rating 
decision of May 1964, the RO denied service connection for 
sarcoidosis.  The evidence then of record consisted of the 
veteran's service medical records and a VA examination.  The 
RO noted that no sarcoidosis was shown on VA examination in 
April 1964.  The veteran was notified of that decision later 
in June 1964, but did not appeal the denial and the May 1964 
decision became final.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
However, a previously denied claim, such as the one denied in 
May 1964, may be reopened on the basis of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105.

"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

In determining whether new and material evidence is 
presented, it is necessary to review all of the evidence 
associated with the record since the last final denial of a 

claim on any basis, to include a decision by the RO or the 
Board which had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

VA must initially decide whether evidence submitted since the 
prior final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Utilizing these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the RO's May 1964 denial of the claim.  As 
noted, at the time of the prior final denial in May 1964, the 
clinical findings of record did not establish a diagnosis of 
sarcoidosis.  The veteran had been hospitalized in service 
where a diagnosis of erythema nodosum was made.  While it was 
suspected that the veteran might be suffering from pulmonary 
sarcoidosis, a diagnosis was not made.  On VA examination in 
April 1964, the veteran was not found to have sarcoidosis and 
no abnormal findings were demonstrated.

In conjunction with his attempt to reopen his claim, the 
veteran submitted a copy of a chest x-ray taken in November 
1998 at a VA facility.  The chest x-ray was interpreted to 
show no radiographic evidence of sarcoidosis.

Based on the foregoing, the Board finds that the veteran has 
not submitted any pertinent medical evidence that would 
assist in his attempt to reopen the claim of entitlement to 
service connection for sarcoidosis.  As noted, there is no 
evidence of any treatment or diagnosis of sarcoidosis.  The 
basis of the denial in May 1964 was 

that there was no evidence of sarcoidosis on examination, 
i.e. no current disability.  At that time, the one year 
presumption for incurrence of certain diseases did not apply 
to peacetime service veterans.  38 U.S.C.A. § 1137 (formerly 
§ 337 was not applicable to post-World War II peacetime 
service veterans prior to March 3, 1966.  The one year 
presumption as to service incurrence would have applied at 
the current time.  However, the veteran still has not shown, 
by competent evidence, current disability; likewise, there is 
no competent evidence of the existence of sarcoidosis in 
service, or that such disability was manifest to a degree of 
10 percent within the first post-service year.  In sum, the 
recently submitted evidence only serves to document the 
continued presence of complaints from the veteran without any 
competent evidence of a diagnosis of pulmonary sarcoidosis or 
any other form of sarcoidosis.

Thus, even in view of the less stringent standard of 
materiality set forth in Hodge (the evidence must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision"), the Board finds that the new medical 
evidence does not bear directly and substantially on the 
question of whether the veteran is suffering from sarcoidosis 
which was incurred in service or which was manifest to a 
degree of 10 percent within the first post-service year.

While the veteran may well believe that he currently has 
sarcoidosis that is related to his military service, he does 
not have the medical training or expertise to competently 
render an opinion on a medical matter, such as the diagnosis 
or etiology of a disability.  Therefore, his assertions in 
this regard have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1992).  For those reasons, 
lay assertions on a medical matter, alone, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 1993).



In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's May 1964 decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for sarcoidosis is not reopened.

The Board is aware of no circumstances in this matter that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that the duty to inform 
the veteran of the evidence elements necessary to complete 
his application to reopen his claim for service connection 
for sarcoidosis have been met.  See 38 U.S.C.A. § 5103 (West 
1991); Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for sarcoidosis has not 
been submitted, the appeal is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

